department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n contact person contact number identification_number number release date uil date date dear ------------- this is in response to a ruling_request dated date as supplemented by a letter dated date from l’s authorized representative who has requested certain rulings relating to the tax consequences of a proposed transaction employer_identification_number the information submitted shows that l corporation was formerly part of m corporation became independent of m following completion of a tax-free reorganization on ------ --------------------------- in conjunction with the reorganization corporation established three voluntary employees’ beneficiary association veba trusts for funding postretirement life and health benefits they were the postretirement life_insurance benefits trust the represented employees postretirement health benefits trust and the management and nonrepresented employees postretirement health benefits trust those trusts were initially funded with assets transferred from corresponding welfare_benefit funds maintained by m some of those assets were attributable to pre- deficit_reduction_act_of_1984 defra contributions subsequently those trusts were reconfigured into the trusts corporation currently maintains corporation currently provides life_insurance and health benefits for its retired employees through a single employee welfare_benefit_plan the postretirement welfare plan corporation private_letter_ruling currently maintains four separate veba trusts for the purposes of funding its postretirement life_insurance and health benefits the represented welfare trust which provides both life_insurance and health benefit coverage to retirees who prior to retirement were represented employees the nonrepresented welfare trust which provides both life_insurance and health benefit coverage to retirees who prior to retirement were nonrepresented employees the represented health trust which in conjunction with the represented welfare trust provides postretirement health benefits to represented employees the nonrepresented health trust which in conjunction with the nonrepresented welfare trust provides postretirement health benefits to nonrepresented employees all of these trusts are vebas described in sec_501 of the internal_revenue_code corporation has no right to any of the assets held in any of these trusts corporation proposes to amend two of the trusts the nonrepresented welfare trust and the represented welfare trust as well as certain group term life_insurance policies held by those trusts to permit all pre-defra reserve amounts held by these trusts to be used to pay postretirement health benefit costs the pre-defra reserve amounts are all amounts held by those trusts that are attributable to the assets held in postretirement life_insurance_reserves as of december ------- and are attributable to deductions taken prior to the effective date of sec_419 of the code in plr the service ruled that the use of certain excess pre-defra reserves held by those trusts to pay postretirement health benefits would not result in any inclusion in income to corporation in general the excess pre-defra reserve was defined as the excess of the fair_market_value of assets held by a_trust over the present_value of that veba’s benefit obligations under the new proposal the terms of the nonrepresented welfare trust and the life_insurance_policy it holds would be amended to provide that the entire pre-defra reserve held under the policy’s retired lives reserves may be applied toward the payment of postretirement health obligations for the nonrepresented employees similarly the terms of the represented welfare trust and the policy it holds would be amended to provide that the entire pre-defra reserve held under the policy’s retired_lives_reserve may be applied toward the payment of postretirement health obligations for the represented employees in addition the trusts and insurance policies would incorporate provisions permitting any pre- defra reserve amounts to be released from the retired_lives_reserve and deposited in a separate postretirement health_benefit_account within the trust the amount of pre-defra reserve that may be released for the retired_lives_reserve in any taxable_year will be determined by corporation on a day during such year that is not later than the actual release of such assets if any however only an amount that would otherwise currently be deductible under sec_419 as a contribution to fund postretirement health benefits may be transferred to the health_benefit_account corporation will at no time have any right to receive assets of any retired_lives_reserve maintained pursuant to insurance policies held by any of these trusts ruling_request sec_111 of the code provides that gross_income does not include income sec_61 of the code provides that unless otherwise excepted gross_income generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a private_letter_ruling includes all income from whatever source derived attributable to the recovery during the taxable_year of any amount deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code that section in part codifies the tax_benefit_rule deduction in an earlier year to recognize income in a later year if an event occurs that is fundamentally inconsistent with the premise on which the deduction was initially based the term tax_benefit_rule encompasses two concepts an inclusionary part and an exclusionary part the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year’s income when a fundamentally_inconsistent_event has occurred the exclusionary part is currently codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted under specific circumstances 460_us_370 its purpose is to approximate the results produced by a tax system based on transactional rather than accounting id pincite the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based even if there is no actual recovery_of funds id pincite one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions id pincite although it is usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir contributions to a welfare_benefit_fund are deductible when paid but only if they qualify as ordinary and necessary business_expenses under sec_162 of the code and only to the extent allowable under sec_419 and sec_419a those sections impose strict limits on the amount of tax-deductible prefunding permitted for contributions to a welfare_benefit_fund the deduction limitations imposed by sec_419 and sec_419a apply to contributions paid_or_accrued with respect to a welfare_benefit_fund after date prior to this date deductions for contributions paid to welfare_benefit funds were controlled by sec_162 the tax_benefit_rule allays some of the inflexibilities of the annual accounting system sec_1_162-10 of the income_tax regulations provides in part that amounts paid_or_accrued within the taxable_year for a sickness accident hospitalization medical expense or similar benefit plan are deductible under sec_162 of the code if they are ordinary and necessary expenses of the trade_or_business premiums_paid or incurred by an employer policyholder under contracts providing group term life and health and accident coverage for its active and retired employees are revrul_69_382 1969_2_cb_28 holds that for taxable years ending on or before june revrul_69_478 1969_2_cb_29 holds that a taxpayer’s nonrefundable contribution to private_letter_ruling deductible in full even though a portion of the premium is credited to a retired_lives_reserve if the balance in the reserve is held by the insurance_company solely for the purpose of providing insurance coverage on active or retired lives so long as any active or retired employees remain alive and the amount added to the retired_lives_reserve is not greater than an amount which would be required to fairly allocate the cost of the insurance coverage provided over the working lives of the employees involved this revenue_ruling also states that for taxable years ending after date such premiums_paid or incurred are deductible if in addition to the two requirements the insurance_contract states that the employer policyholder has no right to recapture any portion of the reserve so long as any active or retired employee remains alive an employee’s trust to provide group health and life_insurance for both active and retired employees is deductible under sec_162 of the code when contributions are actuarially determined and made by the employer on a level basis so that at the time of an employee’s retirement there is enough money in the fund to enable the trustee to continue to make premium payments on the contracted insurance the fund maintained by the trustee for retired lives are business_expenses deductible under sec_162 of the code in the taxable_year paid_or_incurred but only to the extent that such contributions are actuarially determined and made on a level basis deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction the facts and circumstances of each case must be considered in light of the purpose and function of the provisions granting the deductions hillsboro national bank u s pincite revrul_73_599 1973_2_cb_40 holds that the annual contributions by the taxpayer to as stated above the tax_benefit_rule is implicated when a taxpayer has taken a the proposed transactions involve using assets attributable to amounts contributed prior to the applicability of sec_419 of the code as such deductions for these contributions would have been taken under sec_162 for ordinary and necessary business_expenses limited by the rules set out in revrul_69_382 revrul_69_478 and revrul_73_599 under the proposal assets originally contributed to a retired_lives_reserve to provide postretirement life_insurance coverage for nonrepresented employees would be available to pay postretirement health benefits for nonrepresented employees or to be released from the retired_lives_reserve and deposited in a separate_account within the same veba to be used for that purpose similarly assets originally contributed to a retired_lives_reserve to provide postretirement life_insurance coverage for represented employees would be available to pay postretirement health benefits for represented employees or to be released to a separate_account within the same veba for that purpose with respect to either veba however only an amount that would otherwise be currently deductible under sec_419 as a contribution to fund postretirement health benefits will be transferred to the health_benefit_account pursuant to sec_419a those amounts are limited to a reserve funded over the working lives of the covered employees actuarially determined on a level basis for the postretirement medical benefits to be provided to covered employees the released funds private_letter_ruling would only be used for purposes of providing welfare benefits for retirees and l would have no right to recapture any portion of the assets held by the vebas for the deduction taken under sec_162 for a contribution to a welfare_benefit_fund prior to the enactment of sec_419 no distinction was made between the types of postretirement welfare benefits provided through the fund thus the original deductions would not have been foreclosed merely because the reserve amounts could be used for postretirement medical as proposed however the deduction for those postretirement benefits was not unlimited - the contributions had to be for ordinary and necessary business_expenses and the deductible amount was subject_to the rules set out in revrul_69_382 revrul_69_478 and revrul_73_599 corporation has represented that it appears reasonable to conclude that all of the contributions toward the life_insurance_reserve would have been fully deductible under sec_162 if the contributions to the postretirement life_insurance_reserve had in fact been made to the postretirement health reserve thus the original deductions would not have been foreclosed had the proposed transactions occurred in the taxable_year of the deductions moreover this approach is in accord with the purpose and function of the law prior to the enactment of sec_419 accordingly releasing assets in the retired lives reserves attributable to pre-defra amounts that were originally contributed to fund postretirement life_insurance in order to now fund postretirement health benefits is not fundamentally inconsistent with the deductions taken in previous years with respect to those assets and therefore the inclusionary part of the tax_benefit_rule will not apply ruling_request sec_4976 of the code imposes a excise_tax if an employer maintains a sec_4976 of the code provides that for purposes of subsection a the term welfare_benefit_fund and there is a disqualified_benefit provided during any taxable_year disqualified_benefit means any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that paragraph c shall not apply to any amount attributable to a contribution to the fund which is not allowable as a deduction under sec_419 for the taxable_year or any prior year taxable_year used to pay postretirement health benefits under the proposed transactions the pre-defra reserve is attributable solely to contributions that were not allowable as deductions under sec_419 thus the transferred amounts are not subject_to sec_4976 excise_tax benefit within the meaning of sec_4976 of the code and consequently will not cause corporation to be liable for the tax imposed by sec_4976 ruling_request therefore the proposed transactions will not result in the provision of any disqualified_corporation represents that only amounts attributable to the pre-defra reserve will be corporation has represented that the retired_lives_reserve will be used exclusively to private_letter_ruling provide postretirement life_insurance benefits and to pay related administrative expenses excluding settlor expenses corporation has further represented that the funds in the reserve have never been used and pursuant to this ruling_request would not be used for any purpose other than providing postretirement benefits therefore the proposed transaction will not adversely affect the determinations in plr accordingly we conclude as follows the proposed transactions will not cause corporation to include any amount in gro sec_2 the proposed transactions will not result in the provision of any disqualified_benefit within the meaning of sec_4976 and consequently will not cause corporation to be liable for the tax imposed by sec_4976 the proposed transactions will not adversely affect the determinations in plr income this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely robert c harper robert c harper jr manager exempt_organizations technical group
